COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-336-CV





MONCRIEF OIL 									APPELLANT

INTERNATIONAL, INC.	



V.



OAO GAZPROM, OAO 							APPELLEES

GAZPROMBANK, GAZPROM 

EXPORT, LLC, AND GAZPROM 

MARKETING & TRADING, LTD.	



------------



FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

We have considered appellant’s “Motion To Dismiss Appellee OAO Gazprombank.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss without prejudice the appeal of appellant as to appellee OAO Gazprombank only.  
See
 Tex. R. App. P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “Moncrief Oil International, Inc. v. OAO Gazprom, Gazprom Export, LLC, and Gazprom Marketing & Trading, Ltd.”

Costs of the appeal as to appellee OAO Gazprombank only shall be paid by appellant, for which let execution issue.



PER CURIAM

PANEL:  WALKER and GARDNER, JJ.; and WILLIAM BRIGHAM (Senior Justice, Retired, Sitting by Assignment).

DELIVERED:  April 8, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.